TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 2, 2014



                                      NO. 03-14-00184-CV


                                  Heather A. Stier, Appellant

                                                v.

                                 Gary Richard Stier, Appellee




         APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                 DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment and order signed by the trial court on January 28, 2014

and January 29, 2014 respectively.        Having reviewed the record, the Court holds that

Heather A. Stier has not prosecuted her appeal and did not comply with a notice from the Clerk

of this Court. Therefore, the Court dismisses the appeal for want of prosecution. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.